internal_revenue_service number release date index number ----------------------------- ------- ---------------------------------------------------------- --------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc corp b06 plr-125464-11 date date legend parent ----------------------------------------------------------------------------- -------------------------------------------------- ----------------------------------- sub -------------------------------------------------- ------------------------------ year year ------- ------- dear --------------------- this letter responds to a letter from your authorized representatives dated date requesting a ruling under sec_1_1502-75 that sub joined in the filing of a consolidated federal_income_tax return with parent for its year return additional information was received in a letter dated date the information submitted is summarized below summary of facts parent is a corporation that was incorporated shortly before the beginning of year and adopted the calendar_year as its accounting_period beginning with its year federal_income_tax return parent filed a consolidated_return that included sub parent filed form_851 affiliations schedule with its return but failed to include form_1122 authorization consent of subsidiary_corporation to be included in a consolidated_income_tax_return plr-125464-11 for subsequent years these years and year are collectively referred to as the affected taxable years parent filed consolidated federal_income_tax returns and included form_851 with each such return these returns included additional subsidiaries these subsidiaries and sub are collectively referred to as the subsidiaries during year a potential buyer for parent performed a due diligence search and discovered that it had not filed a form_1122 with its year return parent then filed this request the statute_of_limitations under sec_6501 has expired on parent’s year return representation sec_1 except for the failure to timely file form_1122 parent and the subsidiaries were eligible to file a consolidated federal_income_tax return for the affected taxable years all of the income and deductions for each member of parent's group was included in the consolidated federal_income_tax return for the affected taxable years no separate federal_income_tax returns were filed by any of the members of parent's group for the affected taxable years all the members of parent's group were included and for future filings will be included on parent's form_851 for the affected taxable years the failure to timely file the sec_1_1502-75 election for the parent’s year consolidated taxable_year was inadvertent law sec_1_1502-75 provides in part that an affiliated_group_of_corporations that did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation that has been a member of the group during any part of the taxable_year for which the consolidated_return is to be filed consents to the regulations under sec_1502 in accordance with sec_1_1502-75 if a group wishes to exercise its privilege of filing a consolidated_return such return must be filed not later than the last day prescribed by law including extensions of time for the filing of the common parent’s tax_return with regard to a corporation’s consent for a group's first consolidated_year sec_1_1502-75 provides as a general_rule that the corporation’s consent shall be made by such corporation joining in the making of the consolidated_return for such year a corporation shall be deemed to have joined in the making of such return if it files a plr-125464-11 form_1122 in the manner specified in sec_1_1502-75 sec_1_1502-75 provides that if a group wishes to file a consolidated_return for a taxable_year a form_1122 must be executed by each subsidiary for taxable years relevant to this ruling_request the group must attach to the consolidated_return for the taxable_year either executed forms or unsigned copies of the completed forms and retain the signed originals in its records in the manner required by sec_1_6001-1 form_1122 is not required for a taxable_year if a consolidated_return was filed or was required to be filed by the group for the immediately preceding_taxable_year sec_1_1502-75 provides that if a member of the group fails to file form_1122 the commissioner may under the facts and circumstances determine that such member nevertheless has joined in the making of a consolidated_return by such group factors that the commissioner will take into account in making this determination include i whether or not the income and deductions of the member for such taxable_year were included in the consolidated_return ii whether or not a separate_return was filed by the member for that taxable_year and iii whether or not the member was included in the affiliations schedule form_851 if the commissioner determines under the facts and circumstances that the member has joined in the making of the consolidated_return such member will be treated for purposes of sec_1 h as if it had filed a form_1122 for such year ruling based solely on the information submitted and representations made we rule that sub is treated under sec_1_1502-75 as if it had filed a form_1122 with the consolidated federal_income_tax return filed by parent for year sec_1_1502-75 procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-125464-11 in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely richard m heinecke assistant to the branch chief branch corporate cc
